Name: Commission Regulation (EEC) No 3817/85 of 30 December 1985 amending certain Regulations relating to cereals and rice as a consequence of the accession of Portugal and Spain
 Type: Regulation
 Subject Matter: plant product;  Europe;  European construction;  agricultural policy
 Date Published: nan

 Avis juridique important|31985R3817Commission Regulation (EEC) No 3817/85 of 30 December 1985 amending certain Regulations relating to cereals and rice as a consequence of the accession of Portugal and Spain Official Journal L 368 , 31/12/1985 P. 0016 - 0019 Spanish special edition: Chapter 03 Volume 40 P. 0059 Portuguese special edition Chapter 03 Volume 40 P. 0059 *****COMMISSION REGULATION (EEC) No 3817/85 of 30 December 1985 amending certain Regulations relating to cereals and rice as a consequence of the accession of Portugal and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of the Kingdom of Spain and the Portuguese Republic, and in particular Article 396 (2) (1) thereof, Whereas, pursuant to Article 396 of the Act of Accession, the following Regulation relating to cereals and rice are to be adapted: - Commission Regulation No 158/67/EEC of 23 June 1967 (2), as last amended by Regulation (EEC) No 3135/84 (3), - Commission Regulation No 470/67/EEC of 21 August 1967 on the taking over of paddy rice by intervention agencies and fixing the corrective amounts, price increase and reductions applied by them (4), as last amended by Regulation (EEC) No 3461/80 (5), - Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (6), as last amended by Regulation (EEC) No 2117/80 (7), - Commission Regulation (EEC) No 2622/71 of 9 December 1971 on detailed rules concerning imports of rye from Turkey (8), as last amended by Regulation (EEC) No 3480/80 (9), - Commission Regulation (EEC) No 2942/73 of 30 October 1973 on detailed rules for the application of Council Regulation (EEC) No 2412/73 of 24 July 1973 concerning imports of rice from the Arab Republic of Egypt (10), as amended by Regulation (EEC) No 3480/80, - Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (11), as last amended by Regulation (EEC) No 3168/85 (12), - Commission Regulation (EEC) No 2102/75 of 11 August 1975 determining the quantity of potatoes required for the manufacture of one tonne of starch (13), as last amended by Regulation (EEC) No 2239/85 (14), - Commission Regulation (EEC) No 1124/77 of 27 May 1977 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice (15), as last amended by Regulation (EEC) No 501/85 (16), - Commission Regulation (EEC) No 1031/78 of 19 May 1978 laying down detailed rules for imports of rice to RÃ ©union (17), as last amended by Regulation (EEC) No 405/85 (18), - Commission Regulation (EEC) No 1570/78 of 4 July 1978 laying down detailed rules for the application of Regulation (EEC) No 2742/75 as regards production refunds on starches and repealing Regulation (EEC) No 2026/75 (19), as last amended by Regulation (EEC) No 2925/83 (20), - Commission Regulation (EEC) No 1603/79 of 26 July 1979 laying down rules for the payment of a premium to producers of potato starch and repealing Regulation (EEC) No 1809/78 (21), as amended by Regulation (EEC) No 2293/82 (22), - Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food aid operations involving cereals and rice (23), as last amended by Regulation (EEC) No 1059/82 (24), - Commission Regulation (EEC) No 3656/83 of 23 December 1983 laying down detailed rules for the application of the import arrangements in 1984, 1985 and 1986 for products falling with subheading 07.06 the Common Customs Tariff and originating in non-member countries other than Thailand (25), - Commission Regulation (EEC) No 3675/83 of 23 December 1983 laying down detailed rules for implementing import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1984, 1985 and 1986 (1), as amended by Regulation (EEC) No 3283/84 (2), - Commission Regulation (EEC) No 204/84 of 17 July 1984 determining the rice intervention centres other than Vercelli (3), - Commission Regulation (EEC) No 551/85 of 1 March 1985 laying down detailed rules for imports of rice originating in the African, Caribbean and Pacific States and the overseas countries and territories (4), Whereas the consultations provided for in Article 4 (5) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (5), as last amended by Regulation (EEC) No 1025/85 (6), Whereas, under Article 2 (3) of the Treaty of Accession, the institutions of the European Communities may, prior to accession, adopt the measures referred to in Article 396 of the Act; whereas such measures shall enter into force subject to and on the date of the entry into force of the Treaty; HAS ADOPTED THIS REGULATION: Article 1 1. The references to Spain in the Annex to Regulation No 158/67/EEC are hereby deleted. 2. Annex II B to Regulation No 470/67/EEC is hereby replaced by the following table: B. Basic yield after processing 1.2.3 // // // // Description of quality of rice // Yield in whole grain // Total yield // // // // Balilla, Balilla CG, Balilla Sollana, Bomba, Bombon, Colina Frances, Liso, Matusaka, Monticelli, Pegonil, Ticinese // 63 // 71 // Bahia, Carola, Cristal, Girona, Jucar, Navile, Niva, Rosa Marchetti, Senia, Sequial, Stirpe, Vitro // 60 // 70 // Aseatico, ArlÃ ©sienne, Baldo, Bedis, Italpatna Redi, Ribe, Ribello, Ringo, Rizzotto, Rocca, Roma, Romanico, Romeo, Tebre, Volano // 59 // 70 // Europa, Espanique A, Istitut de cÃ ©rÃ ©ales 5593, Silla // 58 // 70 // Cesariot, Marateli, Precoce Rossi, Razza // 56 // 68 // Arborio, Blue Belle, Blue Bonnet, Institut de cÃ ©rÃ ©ales 7821 // 56 // 70 // Delta // 55 // 68 // Carnaroli, Vialone nano // 55 // 70 // // // 3. In Annexes I, II and III to Regulation (EEC) No 1613/71, all reference to Spain is hereby deleted. 4. The following is added to the end of Article 1 of Regulation (EEC) No 2622/71. 'Tasa especial aplicable a la exportaciÃ ³n segÃ ºn el Reglamento no 1234/71 satisfecha con la suma de . . .'. 5. The following is added to the end of Article 2 of Regulation (EEC) No 2942/72: 'Tasa especial aplicada a la esportaciÃ ³n'. 6. Regulation (EEC) No 2042/73 is hereby amended as follows: - The following is added to Article 4 (1) ('ProporciÃ ³n de la restituciÃ ³n de base aplicable a la exportaciÃ ³n licitada'); - The following is added to Article 4 (2): ('ProporciÃ ³n de la exacciÃ ³n reguladora aplicable a la exportaciÃ ³n licitada'); - The following is added to Article 6: ('Ayuda alimenticia'); - The following is added to Article 7 (1): ('ExacciÃ ³n reguladora a ajustar eventualmente con areglo a las disposicions de la letra b) del apartado 1 del articulo 3 del Reglamento (CEE) no 1579/74'); ('Direito nivelador a ajustar eventualmente nos termos do n 1, alinea b) do artigo 3o do Regulamento (CEE) n 1579/74'); - The following is added to the first subparagraph of Article 7 (2): ('FijaciÃ ³n anticipada de la exacciÃ ³n reguladora apicable a la exportaciÃ ³n pedida'); - The following is added to the second subparagraph of Article 7 (2): ('ExacciÃ ³n reguladora aplicable a la exportaciÃ ³n a ajustar eventualmente con areglo a las disposiciones del apartado 2 del articulo 4 del Reglamento (CEE) no 1981/74'); - The following is added to Article 7 (3): ('ExacciÃ ³n reguladora inaplicable a la exportaciÃ ³n'); - The following is added to the first subparagraph of Article 9 a (3): ('Certficado inutilizable en ausencia de la menciÃ ³n prevista en la casilla 13, articulo 9 bis del Reglamento (CEE) no 2042/75'); - The following is added to the second subparagraph of Article 9a (3): ('Destino obligatorio comunicado el . . . . . .'). 7. The Annex to Regulation (EEC) No 2102/75 is hereby amended as follows: - Column No 1: 'Peso bajo agua de 5050 gr de patatas (en gramos)'; - Column No 2: 'Tenor en fÃ ©cula de patatas (en porcentaje)'; - Column No 3: 'Cantidad de patatas necesarias par la fabricaciÃ ³n de 1 000 kg defÃ ©cula (en kilogramos)'; - Column No 4: Precio minimo franco fabrica a pagar por el fabricante de feculas para 1 000 kg de patatas (en ECU)'; - Column No 5: 'RestituciÃ ³n a la producciÃ ³n por 1 000 kg de patatas (en ECU)'; - Column No 6: Precio minimo a percibir por los productores para 1 000 kg de patatas (en ECU)'. 8. In Annex II, zone A, to Regulation (EEC) No 1124/77, the destination of 'Spain, Portugal, Azores and Madeira' are replaced by 'Ceuta and Melilla'. 9. Regulation (EEC) No 1031/78 is hereby amended as follows: - The following is added to the first subparagraph of Article 3 (3): 'Documento de subvenciÃ ³n arroz ReuniÃ ³n (articulo 11 bis del reglamento (CEE) no 1418/76)'; - The following is added to the second subparagraph of Article 3 (7): 'SubvenciÃ ³n arroz ReuniÃ ³n fijada por anticipo el (fecha de depÃ ³sito de la demanda del documento)'; - The following is added to Article 4 (2) (b): '- Destinado al consumo en la ReuniÃ ³n (articulo 11bis del reglamento (CEE) no 1418/86)'; - The following is added to Article 4 (2) (c): '- SubvenciÃ ³n arroz ReuniÃ ³n de las formalidades aduaneras de exportaciÃ ³n)'; and '- SubvenciÃ ³n arroz ReuniÃ ³n fijada por anticipo del (fecha de fijaciÃ ³n anticipada)'. 10. Regulation (EEC) No 1570/78 is hereby amended as follows: The following is added to the second indent of Article 6 (a): '(Destinado a ser utilizado en 'cerveleria' en 'la fabricaciÃ ³n de glucosa' conforme al procedimiento de hidrÃ ³lisis directa, 'en panificaciÃ ³n' o 'en almidoneria' conforme a las disposiciones del reglamento no 1570/78)'. 11. The Annex to Regulation (EEC) No 1603/79 is hereby amended as follows: - Column No 1: '(Peso bajo agua de 5050 g de patatas (en gramos))'; - Column No 2: '(Tenor en fÃ ©cula de la patata (en porcentaje')); - Column No 3: '(Cantidad de patatas necesaria para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos))'; - Column No 4: (Prima a percibir por el fabricante de fÃ ©culas para 1 000 kg de patatas (en ECUS))'. 12. Regulation (EEC) No 1974/80 is hereby amended as follows: '- Ajustado del monto compensatorio adhesiÃ ³n'. 13. The following is added to Article 3 of Regulation (EEC) No 3656/83: '- (ExacciÃ ³n reguladora a percibir 6 % ad valorem))' '- (Direito nivelador a cobrar 6 % ad valorem)'. 14. Regulation (EEC) No 3675/83 is hereby amended as follows: - The following is added to the first indent of Article 6 (2) (a): '- ExacciÃ ³n reguladora limitada a 6 % ad valorem/aplicaciÃ ³n del acuerdo de cooperaciÃ ³n)'; '- Direito nivelador limitado a 6 % ad valorem/ aplicÃ £o do acordo de cooperaÃ §Ã £o)'; - The following is added to the second indent of Article 6 (2) (a): '- Nombre del barco (indicar el nombre del barco que figura en el certificado de exportaciÃ ³n taÃ ¯landÃ ©s', '- Nome do barco (indicar o nome do barco constante do certificado de exportaÃ §Ã £o tailandÃ ªs'; - The following is added to the third indent of Article 6 (2) (a): '- Numero y fecha del certificado de exportaciÃ ³n taÃ ¯landÃ ©s)'; '- (NÃ ºmero e data do certificado de exportaÃ §Ã £o tailandÃ ¨s)'. 15. The following is added to the Annex of Regulation (EEC) No 2047/84: '4. SPAIN 1.2 // Region // Intervention Centre // AragÃ ³n // GraÃ ±en // CataluÃ ±a // Aldea-Tortosa // Valencia // Albal-Silla Sucea Cullera // Murcia // Calasparra // Extremadura // Don Benito Montijo Madrigaleja // AndalucÃ ­a // Coria del RÃ ­o Las Caberas de San Juan La Puebla del RÃ ­o Los Palacios'. 16. Regulation (EEC) No 551/85 is hereby amended as follows: - The following is added to Article 2 (2): '(Tasa especial percibida a la exportaciÃ ³n del arroz)', - The following is added to Article 3 (1) (a): '(ExacciÃ ³n reguladora reducida ACP/PTU)'. Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 15. 11. 1985, p. 23. (2) OJ No 128, 27. 6. 1967, p. 2536/67. (3) OJ No L 293, 10. 11. 1984, p. 11. (4) OJ No 204, 24. 8. 1967, p. 8. (5) OJ No L 363, 31. 12. 1980, p. 7. (6) OJ No L 168, 27. 7. 1971, p. 28. (7) OJ No L 206, 8. 8. 1980, p. 15. (8) OJ No L 271, 10. 12. 1971, p. 22. (9) OJ No L 363, 31. 12. 1980, p. 84. (10) OJ No L 302, 31. 10. 1973, p. 1. (11) OJ No L 213, 11. 8. 1975, p. 5. (12) OJ No L 300, 14. 11. 1985, p. 28. (13) OJ No L 214, 12. 8. 1975, p. 9. (14) OJ No L 209, 6. 8. 1985, p. 29. (15) OJ No L 134, 28. 5. 1977, p. 53. (16) OJ No L 60, 28. 2. 1985, p. 26. (17) OJ No L 132, 20. 5. 1978, p. 72. (18) OJ No L 49, 19. 2. 1985, p. 5. (19) OJ No L 185, 7. 7. 1978, p. 22. (20) OJ No L 289, 22. 10. 1983, p. 36. (21) OJ No L 189, 27. 7. 1979, p. 58. (22) OJ No L 245, 20. 8. 1982, p. 19. (23) OJ No L 192, 26. 7. 1980, p. 11. (24) OJ No L 123, 6. 5. 1982, p. 20. (25) OJ No L 361, 24. 12. 1983, p. 23. (1) OJ No L 366, 28. 12. 1983, p. 41. (2) OJ No L 307, 24. 11. 1984, p. 20. (3) OJ No L 190, 18. 7. 1984, p. 5. (4) OJ No L 63, 2. 3. 1985, p. 10. (5) OJ No L 166, 25. 6. 1976, p. 1. (6) OJ No L 107, 19. 4. 1984, p. 13.